OPINION

Per Curiam:

The only cognizable issue raised by appellant is whether the district court erred in finding appellant’s employment as a nontenured probationary faculty member at the University of Nevada, Las Vegas, was properly terminated. After reviewing the record, we believe appellant received a notice of termination sufficient to satisfy the mandate of University of Nevada System Code, § 4.8.1, and thus, the termination was lawful and the judgment is affirmed. See: State Ex Rel. Walton v. Roberts, 55 Nev. 415, 36 P.2d 517 (1934). Cf. State v. Wanamaker, 289 P.2d 697 (Wash. 1955); State v. Edwards, *74588 N.E.2d 763 (Ind. 1949); Miller v. Board of Education of School Dist. No. 132, 186 N.E.2d 790 (Ill.App. 1962).
Affirmed.